Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 1 of 14 PageID #: 1112



                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                                LAFAYETTE DIVISION


   UNITED STATES OF AMERICA                  *   CRIM. NO. 97-CR-60039-01
                                             *
   VERSUS                                    *
                                             *   JUDGE DOUGHTY
   MANUEL DAVID HERNANDEZ                    *   MAG. JUDGE WHITEHURST


    RESPONSE BY THE UNITED STATES TO POST-CONVICTION MOTIONS
       FILED BY THE DEFENDANT (REC. DOCS. 182,189, 190, 206,207)


                                   INTRODUCTION

         The defendant, serving a sentence of 867 months for bank robbery and felon-

   in-possession convictions, has filed a series of pro-se post-conviction motions while

   the appeal of the denial of a Section 2255 motion is pending. The Court has

   requested a response on three post-convictions motions filed by the defendant. (Rec.

   Doc. 201). After the Court’s order, a Supplemental Memorandum and a letter to the

   Court were filed. (Rec. Docs. 206, 207). In this instant response, the United States

   will address the three post-conviction motions referenced in the Court’s order as well

   as the two documents recently filed. The United States maintains that all of the

   claims, except the meritless assertion filed pursuant to the First Step Act, should


                                             1
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 2 of 14 PageID #: 1113



   have been raised in an earlier Section 2255 motion, are successive, and, therefore,

   should be dismissed.

                              PROCEDURAL HISTORY

         On February 5, 1998, after a four-day trial, the defendant was found guilty of

   all counts of an indictment charging him with three counts of armed bank robbery in

   violation of 18 U.S.C.§ 2113(a) and (d) (Counts I, IV and VII); three counts of use

   of a firearm during the commission of a violent crime in violation of 18 U.S.C. §

   924(c)(Counts II, V, and VIII); and three counts of felon in possession of a firearm

   in violation of 18 US.C.§ 922(g)(1) (Counts III, VI, and XI) (Rec. Docs. 1, 63). On

   August 14, 1998, he was sentenced to a total of 867 months as follows: 300 months

   each on two of the bank robbery convictions (concurrent with each other) and 27

   months on the third bank robbery conviction (consecutive to the other bank robbery

   sentences, for a total sentence of 327 months on the three bank robbery counts; 180

   months on each of the felon-in-possession counts (concurrent with each other, and

   with the sentences on two of the bank robbery counts); and 60 months on the first

   Section 924(c) conviction and 240 months each on the other two Section 924(c)

   convictions, with the sentences on all the Section 924(c) counts to be served

   consecutively to each other, and to all other counts of conviction. (Rec. Docs. 70,

   71, 76).

                                            2
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 3 of 14 PageID #: 1114



         The defendant’s conviction and sentence were affirmed by the United States

   Court of Appeals for the Fifth Circuit. (Rec. Doc. 94). The defendant’s first motion

   to vacate, set side or correct sentence under 28 U.S.C. § 2255 with various

   amendments was filed in 2001 and was denied on August 8, 2002. (Rec. Doc. 132).

   Requests for certificates of appealability were denied. (Rec. Docs 137, 147).

         On August 2, 2016 a Section 2241 petition filed in the District of Arizona was

   construed as a Section 2255 motion and transferred to the Western District of

   Louisiana. (Rec. Docs. 157, 162). Because the claim was based on the Johnson case,

   the Office of the Federal Public Defender was appointed to represent the defendant.

   (Rec. Docs. 163, 164). On August 12, 2016, the United States Court of Appeals for

   the Fifth Circuit granted the defendant authorization to file a successive Section 2255

   motion only as to the claim that his sentence was unlawfully enhanced under the

   ACCA based on his prior Illinois conviction for robbery and burglary; authorization

   as to all other grounds was denied. (Rec. Doc. 165).

         On May 9, 2018, after briefing by both parties, this Court denied the motion

   to vacate, set aside or correct sentence under 28 U.S.C. § 2255 (specifically the

   motions docketed as Rec. Docs. 157, 156). (Rec. Docs. 175, 176). This Court denied

   the certificate of appealability. (Rec. Doc. 174). On June 12, 2018, a notice of appeal

   was filed by the Office of the Federal Public Defender on behalf of the defendant as

                                             3
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 4 of 14 PageID #: 1115



   to the order denying the Section 2255 and the order denying the certificate of

   appealablity. (Rec. Doc. 180). That appeal is still pending.

          Pro-se post-conviction motions filed after this Court’s denial of the Section
                             2255 motion on May 9, 2018.

          On July 18, 2019, the defendant filed a pro-se motion characterized on the

   docket as “Motion for Reduce Sentence under the First Step Act,” which is entitled

   by the defendant as “Motion for Resentencing under 28 U.S.C. § 2255 and Civil R.

   60(b)(b)” (Rec. Doc. 182). On July 23, 2019, he filed another pro-se motion which

   references the First Step Act but is on the standard form used for the filing of motions

   to vacate, set aside or correct sentence under 28 U.S.C. §2255. (Rec. Doc. 189).The

   third motion filed on July 29, 2019, is described as a “Motion to Reduce Sentence

   under the First Step Act.” (Rec. Doc. 190). After this Court ordered the United States

   to respond to the above motions, a Supplemental Memorandum and a letter to the

   Court were filed on February 3, 2020. (Rec. Docs. 206-207). The United States is

   responding to all the motions filed after this Court’s denial of the Section 2255

   motion on May 9, 2018.




                                              4
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 5 of 14 PageID #: 1116




                                 ARGUMENT

       Except for the claims under the First Step Act which are, nevertheless,
                 meritless, this Court does not have jurisdiction to
                        entertain the post-conviction motions.

          The majority of the claims presented in the five post-conviction documents

   should have been raised in the first Section 2255 motion filed in 2001, are

   successive, and, therefore, cannot be entertained by the Court. The only assertion

   that may be presently considered references the First Step Act; however, that claim

   is meritless. Thus, the five documents filed by the defendant should either be

   dismissed or denied. Because the defendant repeats arguments and does not present

   the cognizable issues in the appropriate motions, for clarity, rather than discussing

   each motion separately, the United States will address the allegations by subject

   matter and reference the documents in which those assertions are raised.

         A. Law relating to immutability of sentences

          Pursuant to 18 U.S.C. § 3582 (b) (c), once a term of imprisonment has been

    imposed it cannot be modified, absent specific exceptions. Pursuant to 18 U.S.C. §

    3582(b)(3) a sentence may be modified after appeal and remand. Another exception

    to the immutability of an imposed sentence entails a motion filed by the Bureau of

    Prisons. 18 U.S.C. § 3582(c)(1)(A). Those two provisions do not apply to the


                                            5
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 6 of 14 PageID #: 1117



    defendant.

            An additional exception is described at 18 U.S.C. § 3582(c)(2) providing

    that if a defendant has received a sentence based on a sentencing range which has

    subsequently been lowered by the Sentencing Commission, a court may reduce the

    term of imprisonment, but only “if such a reduction is consistent with applicable

    policy statements issued by the Sentencing Commission.” However, there is no

    retroactively applicable amendment germane to the defendant’s situation.

            Under 18 U.S.C. § 3582(c)(1)(B) a term of imprisonment may also be

   modified to the “extent otherwise expressly permitted by statute or by Rule 35 1 of

   the Federal Rules of Criminal Procedure.” Relief under the First Step Act can be

   requested under Section 3582(c)(1)(B). United States v. Wirsing, 943 F.3d 175, 183

   (4th Cir. 2019)(“We hold that § 3582(c)(1)(B) is the appropriate vehicle for a First

   Step Act motion.”). However, as discussed below, the defendant is not entitled to

   relief under the First Step Act.

           Another statute permitting modification of sentence is 28 U.S.C. § 2255 which



            1
               Under Fed.R.Crim.P. 35(b), a court may reduce a sentence for a defendant’s subsequent,
    substantial assistance on motion of the government made within one year of sentencing. Under
    Fed.R.Crim.P. 35(a) within fourteen days after the imposition of a sentence, the court may correct a
    sentence that was imposed as result of arithmetical, technical or other clear error. Rule 35(a) is reserved
    for correction of “arithmetical, technical, or other clear error.” Those provisions are not applicable here.


                                                         6
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 7 of 14 PageID #: 1118



   permits a defendant in federal custody to file a motion to vacate, set aside or correct

   sentence. United States v. Lopez, 26 F.3d 512, 515 n. 4 (5th Cir. 1994) (providing

   that an example of a statute referenced in Section 3582(c)(1)(B) is 28 U.S.C. § 2255).

   However, any claims that are considered raised under Section 2255 motions are

   successive as the defendant has already filed a Section 2255 motion in 2001 in which

   these grounds could have been presented.         Pursuant to the Antiterrorism and

   Effective Death Penalty Act of 1996 (AEDPA), the defendant must receive

   authorization from the court of appeals before the defendant can file successive

   Section 2255 motions. See 28 U.S.C. §§ 2255, 2244(b)(3)(A). See United States v.

   Orozco-Ramirez, 211 F.3d 862 (5th Cir. 2000); United States v. Key, 205 F.3d 773,

   774 (5th Cir. 2000).

         The titles of the motions in which these assertions are raised cannot be used to

   circumvent the limitations of Section 2255. See In re Tolliver, 97 F.3d 89, 90 (5th Cir.

   1996); United States v. Rich, 141 F.3d 550, 551 (5th Cir. 1998). In Rich, 141 F.3d at

   553, the defendant’s post-conviction motion under Fed.R.Civ.P. 60(b) was

   considered the functional equivalent of a successive § 2255 motion. All allegations,

   except for the meritless First Step Act claim, are”unauthorized and without

   jurisdictional basis.” United States v. Early, 27 F.3d 140 (5th Cir. 1994).Thus, the

   Court does not have authority to consider those arguments. United States v. Bridges,

                                              7
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 8 of 14 PageID #: 1119



   116 F.3d 1110, 1112 (5th Cir. 1997).

         B. The provisions of the First Step Act addressing multiple counts of
            Section 924(c) do not apply retroactively to the defendant.

         In two motions, the defendant asserts that the consecutive sentences on two

   of the Section 924(c) convictions (Counts 5and 8) are unlawful after the First Step

   Act. (Rec. Doc. 182, p.4; Rec. Doc. 189, p. 3). This argument can be raised under

   Section 3582(c)(1)(B), as discussed above.

          The defendant refers to the elimination by the First Step Act of Section 924(c)

   “stacking.” The First Step Act removed the automatic imposition of a 25-year

   sentence for a second or subsequent conviction for using or carrying a firearm under

   Section 924(c) and instead conditioned such a sentence on the existence of a prior

   final conviction for that offense.   However, the statute specifically provides that

   this amendment addressing Section 924(c) stacking cannot be applied retroactively.

   United States v. Hodges, No. 1901930, --F.3d--, 2002 WL 253375, at *3 (3rd Cir.

   Jan. 17, 2020)(holding that provisions of First Step Act providing for reduced

   mandatory minimums for first-time offenders convicted of multiple counts involving

   discharge of firearms cannot be applied retroactively and, thus, that a defendant

   “sentenced before the First Step Act became law…cannot be the beneficiary of any

   clemency intended by the Act”). This claim has no merit



                                             8
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 9 of 14 PageID #: 1120




          C. The challenge to this Court’s denial of the earlier Section 2255 motion
             is a successive claim which this Court does not have jurisdiction to
             consider.

          In two motions, (Rec. Doc. 182, pp. 9; Rec. Doc. 189, p. 4), the defendant is

   basically re-urging his challenge to the enhancement of his sentence under the

   ACCA, which this Court has already rejected and which is the subject of a pending

   appeal. (Rec. Docs. 175, 176, 180). A motion for reconsideration under Fed.R.Civ.P

   60(b) can be entertained once a notice of appeal has been filed. Such a motion can

   only be granted with permission from the Fifth Circuit. Silva v. Harris County, 5

   F.3d 1496 (5th Cir. 1993) (“Our court, however, allows district courts to consider

   Rule 60(b) motions on their merits, despite a pending appeal. After considering such

   a motion, the district court may either deny the motion, or ask leave of our court to

   grant it.”)

          But in the context of habeas petitions, if a “Rule 60(b) motion advances one

   or more substantive claims, as opposed to a merely procedural claim, the motion

   should be construed as a successive § 2255 motion.” United States v. Hernandes,

   708 F.3d 680, 681 (5th Cir. 2013) (citing Gonzalez v. Crosby, 545 U.S. 524, 532

   (2005). Procedural claims which could be considered under a Rule 60 (b) motion

   would include failure to exhaust, procedural default, statute-of-limitations bar,

   “district court’s denial of funding, the district court’s dismissal of claims without an

                                              9
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 10 of 14 PageID #: 1121



   evidentiary hearing, and the district court’s failure to consider claims presented in

   the habeas application.” Webb v. Davis, 940 F.3d 892, 898 (5th Cir. 2019).

          Here, the defendant is rearguing the merits of the Section 2255 motion denied

   by this Court. The claims regarding the merits of the denial of the Section 2255 in

   which the defendant challenged the ACCA enhancement, therefore, should be

   deemed as successive.

         In the conclusion of one of the motions raising the ACCA issue, the defendant

   argues that his attorney was ineffective for failing to either file another Section 2255

   motion or alert the Fifth Circuit of the erroneous ruling by this Court in rejecting his

   challenge to the ACCA enhancement. He asks the Court to remove the Federal

   Public Defender from his case. (Rec. Doc. 182, p. 19). As the docket shows, the

   denial of the Section 2255 motion dealing with the ACCA enhancement is being

   appealed. Thus, he can advise his attorney of another further issues he believes

   should be argued.

         D. The allegations concerning prosecutorial misconduct, the U.S.
            Attorney, the U.S. Magistrate Judge, the location of the courthouse,
            the nature of his arrest, and the effectiveness of his trial counsel should
            have been raised in the original Section 2255 motion filed in 2001, are
            successive, and cannot be entertained by this Court.


         In his motions, the defendant raises other claims which are successive and



                                             10
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 11 of 14 PageID #: 1122



   should be have raised in his earlier Section 2255 motion or on appeal. In challenging

   the ACCA enhancement, the defendant contends that the Assistant United States

   Attorney who originally presented the case to the grand jury for indictment engaged

   in prosecutorial misconduct by not providing evidence or testimony about his prior

   Illinois conviction (Rec. Doc. 182, p. 16).

         In the “Motion to Reduce Sentence under the First Step Act”, he requests that

   the earlier motions be considered on an expedited basis. (Rec. Doc. 190). He

   additionally raises allegations that should have been raised in earlier Section 2255

   motions. He contends that U.S. Attorney who signed his indictment in 1997 had not

   been confirmed by the Senate. He asserts that the tenure of the United States

   Magistrate Judge had expired at the time he was arraigned. He argues that in 1997,

   the court was a post office not a courthouse. He discusses these same claims in his

   letter to the Court in which he challenges the validity of his arrest and the

   effectiveness of trial counsel. (Rec. Doc. 207) All of these allegations could have

   been raised in the Section 2255 motion filed in 2001 or on his direct appeal. Absent

   permission from the Fifth Circuit to file a successive motion, these allegations

   cannot be considered by the Court.




                                             11
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 12 of 14 PageID #: 1123




         E. The Rehaif Supreme Court decision cannot be presently considered
            by this Court.

         In the document docketed as Supplemental Memorandum, the defendant

   contends that he is entitled relief under Rehaif v. United States,--U.S.--, 139 S.Ct.

   2191(2019) which provides that knowledge that a defendant falls within a relevant

   restricted status, such as being felon, is an element of Section 922(g) and 924(a)(2)

   offenses. (Rec. Doc. 206). This Court has not applied Rehaif retroactively to cases

   on collateral reviews. See United States v. Benton, No. 3:12-00118, 2002 WL

   132276, (W.D. La. Monroe Division, Jan. 9, 2020). Furthermore, even if Rehaif is

   retroactively applicable to cases on collateral review, as the defendant has already

   filed a Section 2255 motion, the defendant must obtain permission from the Court

   of Appeals to raise this successive claim.

         F. The Court does not have jurisdiction to review complaints about the
            institution where the defendant is incarcerated considered.

         In the letter to the Court, the defendant complains about the institution where

   he is presently incarcerated. (Rec. Doc. 207). Challenges to locations of confinement

   must be raised in the jurisdiction of incarceration. Pack v. Yusuff, 218 F.3d 448, 451

   (5th Cir. 2000). Thus, this Court cannot entertain that claim.




                                             12
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 13 of 14 PageID #: 1124




                                CONCLUSION

         This Court does not have jurisdiction to consider claims that could have been

   raised in the Section 2255 motion filed in 2001. The defendant must obtain

   authorization from the court of appeals to present such assertions in the district court.

   The Court can dismiss those claims. The argument regarding the application of the

   First Step Act which can be presented under Section 3582 is meritless, as the section

   of the Act cited by the defendant is not retroactively applicable.




                                            Respectfully submitted,

                                            DAVID C. JOSEPH
                                            UNITED STATES ATTORNEY

                                     BY: \s\ Cristina Walker
                                         CRISTINA WALKER, Bar ID #08497
                                         Assistant United States Attorney
                                         300 Fannin Street, Suite 3201
                                         Shreveport, Louisiana 71101
                                         (318) 676-3600
                                         Fax (318) 676-3663




                                              13
Case 6:97-cr-60039-TAD-CBW Document 208 Filed 02/06/20 Page 14 of 14 PageID #: 1125



                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 6, 2020 the above was filed

   electronically with the Clerk of Court using the CM/ECF system and that a copy of

   this motion is being mailed to Manuel David Hernandez, No. 09766-035, USP-

   Florence High, P.O. Box 7000, Florence, CO 81226




                                        \s\ Cristina Walker
                                        CRISTINA WALKER
                                        Assistant United States Attorney




                                          14
